 1   TONI WHITE (SBN 210119)
     PO Box 1081
 2
     El Dorado, CA 95623
 3   Tel: (530) 885-6244

 4   Attorney for defendant
     JEFF RANSLOW
 5

 6
                               IN THE UNITED STATES DISTRICT COURT
 7

 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA            )                  NO. 2:12-CR-00210 JAM
                                         )
10   Plaintiff,                          )                  UNOPPOSED REQUEST FOR
11
                                         )                  EXTENSION OF TIME; ORDER
     v.                                  )
12                                       )
     JEFFREY SCOTT RANSLOW,              )
13
                                         )
14   Defendant.                          )
                                         )
15   ___________________________________ )
16

17          Defendant-movant JEFFREY RANSLOW, by and through his counsel, TONI WHITE,

18   requests an extension of time to June 14, 2021, to file his reply to the Government's opposition to
19   his motion for a reduction in sentence. The current deadline for filing of a reply is May 31, 2021.
20   This request is unopposed and is supported by the following:
21
        1. Defendant-movant JEFFREY RANSLOW filed a pro se motion for reduction in sentence on
22
            March 25, 2021. (ECF No. 78).
23
        2. The Federal Defender was initially appointed and the case was later assigned to panel
24
            counsel TONI WHITE due to a conflict. Panel counsel TONI WHITE was appointed on
25
            May 11, 2021. (ECF No. 95).
26
        3. At the time that new counsel was appointed, the Federal Defender's Office was in the
27
            process of receiving Mr. Ranslow's records. Additional records have been received and new
28

            defense counsel is currently reviewing them.


                                                      -1-
 1      4. Additional time is needed to permit newly appointed defense counsel to complete record
 2          review and draft the reply brief.
 3
        5. Counsel for the Government, JASON HITT, has no opposition to an extension of time based
 4
            on these facts.
 5
     Dated: May 26, 2021                                   /S/ TONI WHITE
 6                                                         Toni White
                                                           Attorney for Defendant
 7
                                                           Jeff Ranslow
 8

 9                                              FINDINGS AND ORDER
10   Good cause shown, the Court grants the extension requested. Defendant shall file his reply on or
11
     before June 14, 2021.
12
            IT IS SO FOUND AND ORDERED this 27th day of May, 2021.
13

14
                                                    /s/ John A. Mendez
15
                                                    THE HONORABLE JOHN A. MENDEZ
16                                                  UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28




                                                     -2-
